ORDER

PER CURIAM.
George M. Kniest (“Appellant”) appeals from the motion court’s judgment, following Appellant’s plea of guilty, dismissing his successive Rule 24.035 motion for post-conviction relief, which Appellant termed as an “Original Petition” seeking to vacate, set aside or correct the judgment or sentence. Appellant pled guilty to first-degree assault and armed criminal action on January 10, 2002, admitting facts involving Appellant shooting at his wife with a pistol. He was sentenced to two consecutive terms of 20 years’ imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2); Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).